Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

Matter of A.J. VALDEZ, Respondent
Matter of Z. VALDEZ, Respondent
Decided December 20, 2018
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) An alien makes a willful misrepresentation under section 212(a)(6)(C)(i) of the
Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(C)(i) (2012), when he or she
knows of or authorizes false statements in an application filed on the alien’s behalf.
(2) An alien’s signature on an immigration application establishes a strong presumption
that he or she knows of and has assented to the contents of the application, but the alien
can rebut the presumption by establishing fraud, deceit, or other wrongful acts by
another person.
FOR RESPONDENT: Matthew B. Weber, Esquire, Miami, Florida
FOR THE DEPARTMENT OF HOMELAND SECURITY: Kyung Auh, Assistant Chief
Counsel
BEFORE: Board Panel: MALPHRUS and LIEBOWITZ, Board Members; MORRIS,
Temporary Board Member
MALPHRUS, Board Member:

In a decision dated July 3, 2017, an Immigration Judge found the
respondents removable under section 237(a)(1)(A) of the Immigration and
Nationality Act, 8 U.S.C. § 1227(a)(1)(A) (2012), as aliens who were
inadmissible at the time of adjustment of status under section 212(a)(6)(C)(i)
of the Act, 8 U.S.C. § 1182(a)(6)(C)(i) (2012), because of their fraud or
willful misrepresentation of a material fact. 1 The respondents have appealed
from that decision. The appeal will be dismissed.
1

The respondents were also charged with removability under section 237(a)(1)(A) of
the Act based on their inadmissibility under section 212(a)(7)(A)(i)(I), as aliens who
did not possess valid immigrant visas, and under section 237(a)(1)(B), as nonimmigrants
who remained in the United States longer than permitted. The Immigration Judge did not
sustain the charge based on section 212(a)(7)(A)(i)(I) and the Government has not appealed
that issue, so it is deemed waived. Matter of N-A-I-, 27 I&N Dec. 72, 73 n.1 (BIA 2017).
Given our disposition of this case, we need not address the respondents’ challenge to the
Immigration Judge’s finding that they are removable under section 237(a)(1)(B).

496

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

I. FACTUAL AND PROCEDURAL HISTORY
The respondents, a husband and wife, are natives and citizens of
Venezuela who were admitted to the United States on March 3, 1993, as
nonimmigrant visitors with authorization to remain until September 2, 1993. 2
On December 17, 1997, a visa petition was filed in the name of St. Mark
Catholic Church seeking to classify the respondent as a special immigrant
religious worker, along with supporting documents claiming that he worked
as a minister at the church. Although the respondent was never employed by
the church, he filed an application for adjustment of status on September 30,
1998, accompanied by a Form G-325A (Biographic Information) stating that
he had worked at St. Mark as a minister for several years. The respondent
and his wife, who was a derivative beneficiary of his special immigrant visa
petition, were granted adjustment of status on January 13, 2000, based on his
status as a religious worker.
On April 25, 2011, the respondents arrived at the Miami airport and
applied for admission as returning residents. The respondent was referred to
deferred inspection where he signed a sworn statement admitting that he
never worked as a minister in the United States, yet he became a permanent
resident as a religious worker. The Department of Homeland Security
(“DHS”) initiated removal proceedings, alleging that the respondents had
obtained permanent resident status by fraud or willful misrepresentation of a
material fact.
In proceedings before the Immigration Judge, the respondent claimed
that until he was in deferred inspection at the airport, he did not know his
adjustment of status application falsely claimed that he worked as a
minister. He testified that he entered the United States as a nonimmigrant
and was referred to a person who he understood could represent him in
his effort to obtain permanent immigration status. He further stated that
the representative, who he believed was an attorney and pastor, told the
respondent that for $15,000 he could help him become a permanent resident
“through the church.”
The respondent explained that his application for adjustment of status and
the supporting documents were prepared by the representative and his staff.
He conceded that he signed the adjustment application, but he claimed that
he did not know its contents because he did not speak or read English. His
wife also admitted that she signed an adjustment application, which was
dependent on the respondent’s status as a religious worker, but said she did
not know it contained false information.
2
Unless otherwise specified, we will refer to the husband, who is the lead respondent, as
“the respondent.”

497

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

The Immigration Judge concluded that the respondents were not credible
and held that they procured adjustment of status by willful misrepresentation
of a material fact. He therefore found them to be removable as aliens who
are inadmissible under section 212(a)(6)(C)(i) of the Act. 3

II. ANALYSIS
According to section 212(a)(6)(C)(i) of the Act, “Any alien who, by fraud
or willfully misrepresenting a material fact, seeks to procure (or has sought
to procure or has procured) a visa, other documentation, or admission into
the United States or other benefit provided under this Act is inadmissible.”
Misrepresentations are willful if they are “deliberately made with knowledge
of their falsity.” Matter of S- and B-C-, 9 I&N Dec. 436, 445 (BIA 1960;
A.G. 1961); see also Suite v. INS, 594 F.2d 972, 973 (3d Cir. 1979) (per
curiam) (stating that “knowledge of the falsity of a representation is sufficient
to satisfy the scienter element” of willfulness, which “entail[s] voluntary
and deliberate activity”); Matter of Kai Hing Hui, 15 I&N Dec. 288, 289–90
(BIA 1975) (noting that, unlike fraud, a finding of willfulness does not
require an “intent to deceive”). A misrepresentation is material when it has
a “natural tendency to influence, or [be] capable of influencing, the decision
of the decision-making body to which it was addressed.” United States
v. Boffil-Rivera, 607 F.3d 736, 741 (11th Cir. 2010) (alteration in original)
(citation omitted).
To establish the respondents’ removability, the DHS offered a number
of documents into evidence, including the visa petition to classify the
respondent as a special immigrant religious worker. Supporting documents
filed with the visa petition purported to certify that the respondent was an
ordained minister who was a salaried employee at St. Mark Catholic Church.
The respondent’s application for adjustment of status also stated that his
occupation was a minister, and his biographic information form indicated
that he worked at St. Mark from May 1995 to September 30, 1998, the date
the documents were signed. The DHS also submitted a transcript of the
respondent’s 2011 airport interview, in which he admitted to immigration
officials that he had signed papers to apply for immigration benefits as a
religious worker and had been granted permanent resident status on that
basis, but he had never worked at the church.
In holding that the respondents made willful misrepresentations, the
Immigration Judge found that they knew of or authorized the false
statements their representative made on their behalf in their applications
3

The Immigration Judge also denied the respondents’ request for a waiver of their
removability under section 237(a)(1)(H) of the Act. However, they have not raised that
issue on appeal, so it is deemed waived. Matter of N-A-I-, 27 I&N Dec. at 73 n.1.

498

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

for permanent resident status. The respondents claim that because the
documents were in English, they could not read them and were unaware of
their contents. Citing Ortiz-Bouchet v. U.S. Attorney General, 714 F.3d 1353
(11th Cir. 2013) (per curiam), the respondents argue that the Immigration
Judge erred because the evidence in the record is not sufficient to support the
conclusion that they made a willful misrepresentation. We disagree.
Courts have held “in various contexts, including immigration cases, [that]
one’s signature on a form or contract establishes a strong presumption” that
the signer knows its contents and has assented to them, absent evidence of
fraud or other wrongful acts by another person. Thompson v. Lynch, 788
F.3d 638, 647 (6th Cir. 2015); see also, e.g., United States v. Baptist, 759
F.3d 690, 696 (7th Cir. 2014) (holding that an alien’s failure to read a waiver
form containing clear warnings of its consequences was insufficient to prove
that the waiver was invalid, absent evidence that he was tricked or pressured
into signing it); cf. Bingham v. Holder, 637 F.3d 1040, 1045 (9th Cir. 2011)
(stating that in the absence of fraud or other wrongful act on the part of
another, a person who signs a contract is presumed to know its contents and
to assent to them).
The regulations also support this legal principle. For example, the asylum
regulations provide that an “applicant’s signature [on an asylum application]
establishes a presumption that the applicant is aware of the contents of the
application.” 8 C.F.R. §§ 208.3(c)(2), 1208.3(c)(2) (2018); see also Matter
of Y-L-, 24 I&N Dec. 151, 161 (BIA 2007) (rejecting the respondent’s
assertion that his attorney was to blame for including incorrect information
in his asylum application). Thus, an alien’s signature on an immigration
application establishes a strong presumption that he or she knows the
contents of the application and has assented to them. See Hanna v. Gonzales,
128 F. App’x 478, 480 (6th Cir. 2005) (stating that “the law . . . charges [an
applicant] with knowledge of the application’s contents”).
When an alien challenges the accuracy of the contents of a signed
application, the Immigration Judge must evaluate the alien’s explanations
and consider the facts of the particular case to determine whether he or she
has rebutted the presumption of knowledge of the document’s contents.
See Zhi Wei Pang v. BCIS, 448 F.3d 102, 107–08 (2d Cir. 2006). However,
an alien may not deliberately avoid reading the application or having it
explained or translated in an attempt to circumvent the presumption. See
Bautista v. Star Cruises, 396 F.3d 1289, 1301 (11th Cir. 2005) (noting “the
general principle that ‘[o]ne who has executed a written contract and is
ignorant of its contents cannot set up that ignorance to avoid the obligation
absent fraud and misrepresentation’” (citation omitted)); cf. United States
v. Puente, 982 F.2d 156, 159 (5th Cir. 1993) (holding that “a defendant who

499

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

deliberately avoids reading the form he is signing cannot avoid criminal
sanctions for any false statements contained therein”).
It is undisputed that the respondents signed adjustment applications that
were based on the assertion that the respondent was employed as a religious
worker at St. Mark Catholic Church. A strong presumption that they knew
the contents of their documents arose from the fact that they signed the
documents. To rebut the presumption, they primarily argue that they were
unaware of the false statements in their applications because they did not
know English and the documents were never translated for them. Given the
nature and significance of immigration documents, however, it is reasonable
to expect that aliens will take steps to ascertain the accuracy of documents
they sign and obtain a translation, if necessary.
In assessing whether the respondents knew of or authorized the false
statements in their applications, the Immigration Judge found that they
lacked credibility. He determined that their testimony was inconsistent
in various significant respects and that their recitation of events was
unpersuasive because it was vague and elusive. The Immigration Judge
also found that, under the questionable circumstances of this case, it was
implausible that the respondents were unaware of the inaccuracies in the
documents they signed.
The respondent admitted he never worked at St. Mark. He gave
conflicting testimony regarding his involvement with the church, including
whether he ever even attended services there. Although he initially stated
that he first became a member and helped with catechism classes there
sometime between 1995 and 1997, he later testified that he never attended
St. Mark but, instead, went to a different Catholic church from 1996 to 1999.
Moreover, the respondent’s testimony about the date he began going to
St. Mark was not in agreement with that of his wife, who stated that her
family only went to that church after 1998. In addition, after testifying that
he told his representative he attended St. Mark, the respondent later retracted
his statement and said that they never discussed whether he went to church.
The respondent also admitted in his airport interview that he obtained
permanent resident status as a religious worker, even though he was not a
minister and was never paid a salary by a religious organization. He testified
that the $15,000 he paid the representative was a lot of money and
acknowledged that the promise to obtain permanent residence for him
“through the church” seemed “too good to be true.” He never inquired how
he could do this, despite the fact that he and his wife had several meetings
with the representative and his staff.
After carefully considering their testimony and the documentary
evidence of record, the Immigration Judge found that the respondents
were not credible and that their claim that they did not know about the
500

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

misrepresentations in their applications was implausible. The Immigration
Judge was entitled to make “reasonable inferences from direct and
circumstantial evidence of the record as a whole” and was not required to
interpret the evidence in the manner advocated by the respondents. Matter
of D-R-, 25 I&N Dec. 445, 454–55 (BIA 2011), remanded on other grounds,
Radojkovic v. Holder, 599 F. App’x 646, 648 (9th Cir. 2015). Consequently,
there is no clear error in the Immigration Judge’s adverse credibility finding
or in his determination that the respondents were aware of or authorized
the false statements the representative made on their behalf. See section
240(c)(4)(C) of the Act, 8 U.S.C. § 1229a(c)(4)(C) (2012); Carrizo v. U.S.
Att’y Gen., 652 F.3d 1326, 1332 (11th Cir. 2011) (per curiam).
Even if the respondents were credible, they signed documents that
contained false statements without asking that they be translated or
explained. The respondent’s signature was directly below a statement
certifying, under penalty of perjury, that his application and the evidence
submitted with it were all true and correct. The respondent conceded that he
knew that the adjustment application he signed was to obtain immigration
status as a religious worker and that he had never been employed at St. Mark
Catholic Church. The respondent’s wife, his derivative beneficiary, admitted
that the representative told her the adjustment application was for her to
become a permanent resident before she signed the same statement
attesting to the truth of her application and all the supporting documents.
Significantly, neither of the respondents claimed to have been misled or
deceived by the representative or his staff.
At a minimum, the facts and circumstances indicate that the respondents
made a conscious choice to avoid knowing about the misrepresentations their
applications contained. Such deliberate avoidance does not excuse their false
statements. See Hanna, 128 F. App’x at 480 (rejecting an alien’s claim that
he did not willfully misrepresent facts in an adjustment application that he
had declined to read and finding that his “failure to apprise himself of the
contents of this important document constituted deliberate avoidance—an
act the law generally does not recognize as a defense to misrepresentation”
(emphasis added)); see also Bautista, 396 F.3d at 1301; Puente, 982 F.2d
at 159. Under the circumstances, we conclude that the Immigration Judge
properly applied the presumption of knowledge and determined that the
respondents knew of or authorized the falsehoods in their documents.
See Thompson, 788 F.3d at 647; Diaz v. U.S. Att’y Gen., 730 F. App’x 890,
891–92 (11th Cir. 2018) (mem.) (per curiam). See generally Matter of
Gomez-Beltran, 26 I&N Dec. 765, 768 (BIA 2016) (“Truthful testimony and
disclosures are critical to the effective operation of the immigration court
system.”).

501

Cite as 27 I&N Dec. 496 (BIA 2018)

Interim Decision #3948

The respondents’ reliance on Ortiz-Bouchet is misplaced. Unlike the
respondents, the alien in that case claimed that he had never seen the
documents and that his signature on them had been forged. In addition, the
Immigration Judge in that case expressly determined that the alien “did
not personally willfully misrepresent a material fact.” Ortiz-Bouchet, 714
F.3d at 1356. The court therefore found no substantial evidence that the alien
“made, knew of, or authorized” the representative’s misrepresentation on his
behalf. Id. at 1357.
Here, the respondents have admitted that they signed their adjustment
applications. Their signatures established a strong presumption that they
knew the contents and assented to them. See Thompson, 788 F.3d at 647;
Hanna, 128 F. App’x at 480. After reviewing all the facts of the respondents’
case, the Immigration Judge found that they were not credible because
their testimony was inconsistent and evasive and their claim of ignorance
about the contents of their applications was implausible. See Alhuay v. U.S.
Att’y Gen., 661 F.3d 534, 546–47 (11th Cir. 2011) (per curiam). He
concluded that the respondents did not rebut the presumption of knowledge,
and he made a permissible inference that they knew of or authorized the false
statements the representative made on their behalf. See United States
v. Gaines, 690 F.2d 849, 853 (11th Cir. 1982) (A “permissible inference . . .
is a common evidentiary tool that allows, without requiring, the trier of fact
to infer the existence of an elemental fact upon proof of a basic evidentiary
fact”).
We conclude that there is no clear error in the Immigration Judge’s
adverse credibility finding or his determination that the respondents procured
their adjustment of status by willful misrepresentation of a material fact. See
section 240(c)(4)(C) of the Act; Anderson v. Bessemer City, 470 U.S. 564,
574 (1985) (stating that a finding that is plausible in light of the record
viewed in its entirety is not clearly erroneous). Consequently, the DHS met
its burden of proof to establish that they are removable under section
237(a)(1)(A) of the Act, as aliens who were inadmissible at the time of
adjustment of status under section 212(a)(6)(C)(i). See section 240(c)(3)(A)
of the Act; Matter of D-R-, 27 I&N Dec. 105, 113 (BIA 2017); Matter of
Bosuego, 17 I&N Dec. 125, 131 (BIA 1979, 1980); 8 C.F.R. § 1240.8(a)
(2018). Accordingly, the respondents’ appeal will be dismissed.
ORDER: The appeal is dismissed.

502

